ORDER
PER CURIAM.
Movant, Morris T. Williams, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. Movant had previously pleaded guilty to the charge of forcible sodomy and been sentenced to imprisonment for 27 years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no prece-dential value.
Judgment affirmed. Rule 84.16(b).1

. Movant’s motion for leave to supplement brief is sustained.